DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11, 21-22, 24-25 & 27-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to teach or suggest, a semiconductor device comprising: a die encapsulated by an encapsulant, the die comprising a first pad, a second pad, a third pad, and a fourth pad; a first connector electrically connected to the first pad; a second connector electrically connected to the second pad; a third connector electrically connected to the third pad; a fourth connector electrically connected to the fourth pad; a first via in physical contact with the first connector, the first via being laterally offset from the first connector by a first non-zero distance in a first direction, the first via having a tapered sidewall; a second via in physical contact with the second connector, the second via being laterally offset from the second connector by a second non-zero distance in a second direction different from the first direction; a third via in physical contact with the third connector, the third via being laterally offset from the third connector by a third non-zero distance in a third direction different from the first direction and the second direction, and a fourth via in physical contact with the fourth connector, the fourth via fully landing on the fourth connector.
Claims 2-6 and 8-10 are allowed as being directly or indirectly dependent of the allowed independent base claim 1.

With respect to claim 8, the prior art of record fails to teach or suggest, a semiconductor device comprising: a die embedded in an encapsulant, the die comprising a first pad, a second pad, a third pad, and a fourth pad; a first connector physically connected to the first pad; a second connector physically connected to the second pad; a third connector physically connected to the third pad; and a redistribution structure physically coupled to the first connector, the second connector and the third connector, wherein a first via of the redistribution structure is physically connected to a top surface of the first connector, the first via laterally extending beyond an edge of the first connector in a first direction, the first via having a tapered sidewall, wherein a second via of the redistribution structure is physically connected to a top surface of the second connector, the second via laterally extending beyond an edge of the second connector in a second direction different from the first direction, and wherein a third via of the redistribution structure is physically connected to a top surface of the third connector, the third via laterally TSMP2020237oUSo1Page 3 of 9extending beyond an edge of the third connector in a third direction different from the first direction and the second direction.
Claims 9-11 & 27-29 are allowed as being directly or indirectly dependent of the allowed independent base claim 8.

With respect to claim 21, the prior art of record fails to teach or suggest, a semiconductor device comprising: a first die embedded in an encapsulant, the first die comprising a first connector and a second connector, wherein a first width of the first connector is greater than a second width of the second connector; a second die embedded in the encapsulant adjacent the first die, the second die comprising a third connector and a fourth connector; and a redistribution structure over and electrically coupled to the first die and the second die, wherein a first via of the redistribution structure is in physical contact with a top surface of the TSMP2020237OUSo1Page 4 of 9first connector and fully overlaps with the first connector in a plan view, wherein a second via of the redistribution structure is in physical contact with a top surface of the second connector and partially overlaps with the second connector in the plan view, the second via being laterally offset from the second connector by a first non-zero distance in a first direction, wherein a third via of the redistribution structure is in physical contact with a top surface of the third connector and partially overlaps with the third connector in the plan view, the third via being laterally offset from the third connector by a second non-zero distance in a second direction different from the first direction, and wherein a fourth via of the redistribution structure is in physical contact with a top surface of the fourth connector and partially overlaps with the fourth connector in the plan view, the fourth via being laterally offset from the fourth connector by a third non-zero distance in a third direction different from the first direction and the second direction.
Claims 22-25 & 30-31 are allowed as being directly or indirectly dependent of the allowed independent base claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006. The examiner can normally be reached Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOR KARIMY/Primary Examiner, Art Unit 2894